Judgment and order reversed upon the law, and new trial granted, with costs to appellant to abide the event. We think the evidence at the close of plaintiff’s case would justify a finding by the jury that Miss Kennedy, in charge of defendant’s office, was authorized to employ plaintiff as broker. The purchaser procured by plaintiff, on going to defendant’s office, was introduced to defendant by Miss Kennedy as a party sent by plaintiff, the broker, “ for the purchase of the property.” And the prospective purchaser testified that he had two interviews with defendant and reached an agreement for the purchase of the property, but that defendant subsequently changed his mind. We think it was error to dismiss the complaint. Kelly, P. J., Rich, Jayeox, Manning and Young, JJ., concur.